Exhibit 10.2

  

[image_002.jpg] 

Arconic

201 Isabella Street

Pittsburgh PA 15212

 

 



February 24, 2020

 

Tolga Oal

c/o Arconic Inc.

201 Isabella Street

Pittsburgh PA 15212

 

 

Dear Tolga:

 

As we have discussed, on behalf of Arconic Inc., which is expected to be renamed
Howmet Aerospace, Inc. (the “Company”), I am pleased to offer you the position
of Co-Chief Executive Officer of the Company following consummation of the
expected distribution by the Company of all outstanding shares of Arconic Rolled
Products Corporation, to be renamed Arconic Corporation (the “Separation” and
the date of such separation “Legal Day 1”).

 

Prior to the Separation, your position will be as Co-Chief Executive Officer
Designate and you will report directly to the Company’s Chief Executive Officer.
Effective Legal Day 1, you will report directly to the Board of Directors of
Howmet Aerospace, Inc. (the “Board”) and you will also be appointed as a member
of the Board. During your employment with the Company, you will devote
substantially all of your working time and attention to the business and affairs
of the Company (excluding any vacation to which you are entitled) and you will
comply with the Company’s policies and rules, as in effect from time to time.

 

Set forth below is your total compensation package, together with other
important information.

 

Base Salary:

 

As of the Separation, your annual base salary will become $875,000 paid on a
monthly basis in accordance with the Company’s normal payroll practices, and
subject to all applicable taxes and withholdings.

 

Incentive Compensation:

 

You will initially be eligible for a target annual cash incentive compensation
opportunity of 100% of your base salary (i.e., $875,000 based on your initial
base salary) for a full year, if individual and business performance targets are
met. Actual payouts could be higher or lower than target depending on individual
and business performance. Your annual cash incentive compensation opportunity
and award for 2020 will be prorated to reflect the portion of the year that you
are Co-CEO of the Company. (i.e., a blended rate will apply, with your current
target annual cash incentive opportunity applying to the portion of 2020 prior
to Legal Day 1, and with the target annual cash incentive opportunity set forth
in this paragraph applying to the remainder of the year).

 



   

 

 

Equity Compensation:

 

You will be eligible for annual equity compensation awards in connection with
the Company’s regular annual grant cycles.  For your first such award,
anticipated to be granted in the first month following Legal Day 1, you will be
granted (i) a restricted share unit award with a grant date value of $1,400,000,
which will vest on the third anniversary of the grant date, subject to your
continued employment with the Company through such date and (ii) a
performance-based restricted share unit award with a grant date value (at
target) of $2,100,000, which will be subject to performance goals applicable to
Howmet Aerospace Inc., as well as to your continued employment with the Company
through the third anniversary of the grant date (together, the “RSUs”). The RSUs
shall be granted under the 2013 Arconic Stock Incentive Plan and shall be
subject to the same Restricted Share Unit Terms and Conditions consistent with
those applicable to 2020 annual awards to Company senior executives generally.

 

For each subsequent calendar year (starting in 2021) in which you are employed
by the Company, you shall be eligible to receive additional grants of
equity-based and other long-term incentives offered to senior executives
generally, at a level, and on terms and conditions, that are commensurate with
your positions and responsibilities at the Company, and appropriate in light of
your performance and of corresponding awards (if any) to other senior executives
of the Company (in all cases, as determined in good faith by the Board or a
committee thereof).

 

Equity Ownership Requirements:

 

Consistent with Company’s efforts to align the interests of its senior
leadership with the interests of shareholders, the Company has adopted equity
ownership requirements for senior executives. You will be subject to these
requirements, currently 6.0 times base salary for the Chief Executive Officer,
during your employment with the Company. Until equity ownership requirements are
met, you are required to retain 50% of shares acquired upon vesting of
restricted stock units and performance-based restricted stock units or upon
exercise of stock options, after deducting those used to pay for applicable
taxes and/or the exercise price.

 

Relocation:

 

No later than September 30, 2020, you will relocate and establish a permanent
residence in the Pittsburgh, PA metropolitan area. The Company provides a
Transfer and Relocation Plan, the terms of which are determined by the Company
in its discretion from time to time, to help facilitate your permanent
relocation.

 

Benefits:

 

You will continue to be eligible to participate in Company benefit plans as in
effect from time to time on the terms applicable to Company senior executives
generally (subject to the applicable eligibility and other requirements set
forth therein).

 

Confidentiality, Developments, Non-Competition and Non-Solicitation Agreement:

 

In consideration of your employment with the Company, you agree to execute the
Confidentiality, Developments, Non-Competition and Non-Solicitation Agreement
attached hereto as Annex A.

 



 2 

 

 

Severance:

 

On Legal Day 1, you will be designated as a Tier I Employee under each of the
Company’s Executive Severance Plan and Change in Control Severance Plan
(together, the “Severance Plans”). Your participation in such plans is subject
to the terms and conditions of such plans as in effect from time to time. You
acknowledge that the Company has informed you that it anticipates reducing the
Tier I Employee multipliers under the Severance Plans by .5 (i.e., the
multiplier under Section 2.1(a)(i) of the Company’s Executive Severance Plan
would become 1.5 and the Applicable Period thereunder would become 18 months,
and the Applicable Multiplier and Applicable Period under the Company’s Change
in Control Severance Plan would become 2.5 and 30 months, respectively) and you
hereby consent to any amendment effectuating such reductions, without regard to
the one-year limitation on effectiveness of amendments under the Company’s
Executive Severance Plan.

 

Indemnification:

 

You will be covered as an insured officer under the Company’s director and
officer liability insurance policy, as in effect from time to time, to the same
extent, and on the same terms, as other executive officers of the Company.

 

Section 409A:

 

The payments and benefits provided under this letter are intended to comply
with, or be exempt from, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the provisions of this letter shall be
interpreted and applied consistently with such intent. All reimbursements under
this letter that constitute deferred compensation within the meaning of Section
409A will be made or provided in accordance with the requirements of Section
409A, including, without limitation, that (i) in no event will any reimbursement
payments be made later than the end of the calendar year next following the
calendar year in which the applicable expenses were incurred; (ii) the amount of
reimbursement payments that the Company is obligated to pay in any given
calendar year shall not affect the amount of reimbursement payments that the
Company is obligated to pay in any other calendar year; and (iii) your right to
have the Company pay such reimbursements may not be liquidated or exchanged for
any other benefit.

 

Miscellaneous:

 

Your employment with the Company will at all times be at-will. Subject to your
rights to the payments and benefits upon certain termination of employment in
accordance with the terms of the Executive Severance Plan and the Change in
Control Severance Plan, in each case, as in effect from time to time, and this
letter, nothing herein will confer upon you any right to continue in the
employment of the Company for any period of specific duration or interfere with
or otherwise restrict in any way the rights of the Company or you to terminate
your employment at any time and for any reason, with or without cause. Upon your
termination of employment for any reason and as a condition to any payments and
benefits to which you may become entitled under the Company’s Executive
Severance Plan, Change in Control Severance Plan, or this letter, at the request
of the Board you will immediately resign from the Board, your position as an
officer of the Company and all offices and directorships of all subsidiaries and
affiliates of the Company. Any waiver of any breach of this letter shall not be
construed to be a continuing waiver or consent to any subsequent breach on the
part of either you or the Company. All payments hereunder shall be subject to
applicable tax withholding.

 



 3 

 

 

Successors:

 

Neither party hereto may assign any rights or delegate any duties under this
letter without the prior written consent of the other party; provided, however,
that this letter shall inure to the benefit of and be binding upon the
successors and assigns of the Company upon any sale of all or substantially all
of the Company’s assets, or upon any merger, consolidation or reorganization of
the Company with or into any other corporation, all as though such successors
and assigns of the Company and their respective successors and assigns were the
Company.

 

Entire Agreement:

 

Except as otherwise contemplated herein, this letter contains the entire
agreement between you and the Company with respect to the subject matter hereof.
No modification or termination of this letter may be made orally, but must be
made in writing and signed by you and the Company.

 

In the event that the Separation has not been consummated as of June 1, 2020 (as
such date may be extended by mutual agreement of you and the Company), this
letter agreement shall be null and void ab initio.

 

Governing Law; Jurisdiction:

 

This letter will be governed and interpreted in accordance with the laws of the
State of Delaware without reference to its choice of law principles. Any action
arising out of or related to this letter will be brought in the state or federal
courts with jurisdiction in Delaware, and you and the Company consent to the
jurisdiction and venue of such courts.

 

[Signature page follows.]



 4 

 

 

To accept our offer, please sign and date the bottom of this letter and return
it to me. If you have any questions, please feel free to call me.

 

I look forward to your contributions to the future of the Company.

 

Best Regards,

 

/s/ James F. Albaugh       James F. Albaugh   Chairman, Compensation Committee
of the Arconic Inc. Board of Directors  

 

cc:Neil Marchuk

 

 

Attachments:

Confidentiality, Developments, Non-Competition and Non-Solicitation Agreement

 

 

 



 

 

 

I, Tolga Oal, am pleased to accept your offer of employment dated February 24,
2020, for the position of Co-Chief Executive Officer Designate in the terms
detailed in the offer letter.

 

Accepted by:  Date:           /s/ Tolga Oal  2/24/2020 Tolga Oal   

 

 

[Signature Page]

 

 



 

Exhibit A

 

Confidentiality, Developments, Non-Competition, and Non-Solicitation Agreement

 

As an employee of Arconic Inc. (“Arconic”) or one of its subsidiaries (Arconic
collectively with its subsidiaries, the “Company”), you (“you” or “Employee”)
will have access to or may develop confidential and proprietary information (as
defined below) of the Company. Therefore, in consideration of your employment,
and recognizing the highly competitive nature of the Company’s business, you
enter into this Confidentiality, Non-Competition, and Non-Solicitation Agreement
(this “Agreement”) intending to be legally bound.

 

Confidentiality

 

You acknowledge that, as an employee of the Company, you have access, and are
privy, to information which is confidential and proprietary to the Company and
which is not generally available to the public from sources outside of the
Company.

 

You agree to regard and preserve as confidential any and all Confidential
Information pertaining to the Company’s operations and affairs and all
information which is either learned or obtained by you during your employment,
and which you know, or have reason to believe, includes Confidential
Information. You agree that you will use Confidential Information only for the
performance of your duties for the Company and you agree not to disclose any
Confidential Information you acquire, except as expressly permitted below. You
understand and agree that this obligation of confidentiality shall continue
indefinitely following the termination of your employment with the Company.

 

Nothing in this Agreement shall prohibit or restrict you from: (i) making any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to this Agreement, or as required by law
or legal process; or (ii) participating, cooperating, or testifying in any
action, investigation, or proceeding with, or reporting possible violations or
providing information to, any governmental agency or legislative body regarding
this Agreement or the Company, including, but not limited to, the Company’s
Legal Department, the Securities & Exchange Commission, and/or pursuant to the
Dodd-Frank Act (including without limitations the whistleblower provisions
thereof) or Sarbanes-Oxley Act; provided that, other than with respect to
providing information to a governmental agency and to the extent permitted by
law, upon receipt of any subpoena, court order or other legal process compelling
the disclosure of any such information or documents, you will give the General
Counsel of the Company prompt written notice so as to permit the Company to
protect its interests in confidentiality to the fullest extent possible.
Notwithstanding any provision of this Agreement to the contrary, the provisions
of this Agreement are not intended to, and shall be interpreted in a manner that
does not, limit or restrict you from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934, as amended).

 

Upon termination of your employment or at any time requested by the Company, you
will deliver promptly to the Company all memoranda, notes, records, reports and
other documents (whether in paper or electronic form and all copies thereof)
relating to the business of the Company and all other Company property which you
obtained or developed while employed by, or otherwise serving or acting on
behalf of, the Company and which you may then possess or have under your
control, whether directly or indirectly.

 



 1 

 

 

Disclosure of Developments and Other Inventions

 

Without disclosing any third party confidential information, Employee shall
promptly disclose to Company all Developments and any inventions or developments
that Employee believes do not constitute a Development, so that Company can make
an independent assessment. Employee represents and warrants that if Employee
developed, conceived or created any Development or other Intellectual Property
prior to the date hereof that relates to Company’s Business, Employee has listed
such Intellectual Property on Appendix 1 in a manner that does not violate any
third party rights or disclose any third party confidential information.

 

Ownership of Developments

 

Ownership: All right, title and interest (including all Intellectual Property
rights of any sort throughout the world) relating to any and all Developments
(other than Employee Statutorily Exempt Developments) shall be the exclusive
property of Company.

 

Assignment of Rights: In consideration of Employee’s employment by Company as
set forth in the Employment Agreement, Employee hereby assigns to Company or its
designee any and all right, title and/or interest (including all Intellectual
Property rights of any sort throughout the world) in and to any Developments
that Employee has or may in the future acquire with respect to any Developments,
provided that this section shall not apply to any Employee Statutorily Exempt
Developments.

 

Further Assistance and Assurances: Employee shall, both during and after his/her
employment by Company, at the expense of Company, perform all lawful acts
requested by, or on behalf of, Company to enable Company to obtain, perfect,
sustain, and enforce its ownership interest in any Development(s) in accordance
with this Section and to obtain and maintain patents, copyrights and other
Intellectual Property rights for such Development(s) throughout the world.

 

Attorney-In-Fact: Employee hereby irrevocably designates and appoints Company as
Employee’s agent and attorney-in-fact, coupled with an interest and with full
power of substitution, to act for and on Employee’s behalf to execute and file
any document and to do all other lawfully permitted acts to further the purposes
of this Section with the same legal force and effect as if executed by Employee.

 

Acknowledgement of Employee Statutorily Exempt Developments: Employee
acknowledges and agrees that, by executing this Agreement, nothing in this
Agreement is intended to expand the scope of protection provided to Employee by
Sections 2870 through 2872 of the California Labor Code or any other statute of
like effect. Employee agrees to promptly advise the Company in writing of any
developments that Employee believes may qualify under Sections 2870 through 2872
of the California Labor Code or any other statute of like effect.

 

Records: Employee agrees to keep and maintain adequate and current records (in
the form of notes, sketches, drawings, and in any other form that may be
required by the Company) of all Developments made, written, conceived and/or
reduced to practice by Employee during the period of employment by Company,
which records shall be available to and remain the sole property of the Company
at all times.

 



 2 

 

 

Employee IP – Ownership and Restrictions; License: Any discovery, invention,
improvement, computer program and related documentation or other work that (i)
is created during the term of Employee’s employment with the Company and does
not fall within the definition of the term “Development” as defined herein, (ii)
is an Employee Statutorily Exempt Development, or (iii) was developed, created,
or conceived prior to Employee’s employment with Company shall, as between
Company and Employee, belong to Employee and shall not be used by Employee in
his or her performance on behalf of the Company. Without limiting Company’s
other rights and remedies, if, when acting within the scope of Employee’s
employment or otherwise on behalf of Company, Employee uses or discloses
Employee’s own or any third party’s confidential information or other
Intellectual Property in violation of this Agreement (or if any Development
cannot be fully made, used, reproduced, distributed and otherwise exploited
without using or violating the foregoing), Employee hereby: (a) grants to
Company a perpetual, irrevocable, worldwide, fully-paid, royalty-free,
non-exclusive, sub-licensable right and license to use, exploit and exercise all
such confidential information and/or Intellectual Property rights; and (b)
warrants that he/she is entitled to grant such license to the extent the
confidential information or Intellectual Property used by Employee in violation
of this Section belongs to a third party.

 

 

Restrictive Covenants

 

Non-Competition: During your employment and for a period of one year thereafter
(regardless of whether the termination of your employment is voluntary or
involuntary), you will not directly or indirectly (i) engage in, carry on, or
provide services (paid or unpaid) whether as a director, officer, partner,
owner, employee, inventor, consultant, advisor, or agent, to any Competitive
Business (as defined below) or (ii) hold any economic interest in any
Competitive Business. However, notwithstanding the foregoing, you may own up to
five percent (5%) of the outstanding securities of any publicly traded company
and you shall not be prohibited from becoming employed by, or associated with, a
private equity firm or hedge fund (or one of their portfolio companies) that has
an investment in a Competitive Business as long as you have no involvement
whatsoever with such Competitive Business (including the formation, planning, or
acquisition of, or investment in, any such Competitive Business).

 

It is not the Company’s intention to restrict or limit your activities following
your termination of employment with the Company unless it is believed that there
is a substantial possibility that your future services or activities in any of
the lines of business in which the Company is engaged may be detrimental to the
Company. So as to not unduly restrict your future employment, if you desire to
enter into any employment arrangement or relationship with any potential
Competitive Business within the one-year restricted period, please consult with
the Executive Vice President of Human Resources of Arconic/Howmet to discuss
your intended relationship with the entity. Due to the many different businesses
in which the Company presently engages, or which in the future the Company may
engage, we will discuss your desire to enter into a business or professional
relationship with any manufacturer or firm which is a Competitive Business. The
Company’s consent will not be unreasonably withheld.

 

Also, as a reminder, Arconic/Howmet stock incentive awards continue to be
subject to forfeiture, under the terms of that program, to the extent you become
associated with, employed by, render services to, or own any interest in any
business that is in competition with the Company or if you engage in willful
conduct that is injurious to the Company.

 

Non-Solicitation: During your employment and for a period of one year thereafter
(regardless of whether the termination of your employment was voluntary or
involuntary), you will not directly or indirectly (i) solicit, induce or attempt
to solicit or induce any employee of the Company to leave the Company for any
reason; (ii) hire or attempt to hire any employee of the Company; or (iii)
solicit business from, or engage in business with, any customer or supplier of
the Company that you met and/or dealt with during your employment with the
Company for any purpose. In the event that you become aware that any employee of
the Company has been hired by any business or firm with which you are then
affiliated, you will immediately notify the Executive Vice President of Human
Resources of Arconic/Howmet to confirm your non-solicitation of said employee

 



 3 

 

 

You acknowledge and agree that given the nature of the Company’s business, which
is conducted throughout the world, the unique and extraordinary services you
will be providing to the Company and your position of confidence and trust with
the Company, the scope and duration of the covenants included in this Agreement
(the “Restrictive Covenants”) are reasonable and necessary to protect the
legitimate business interests of the Company. You further acknowledge that you
have received substantial consideration from the Company and that your general
skills and abilities are such that you can be gainfully employed in
noncompetitive employment, and that this Agreement will in no way prevent you
from earning a living following your employment with the Company.

 

You also recognize and agree that any breach or threatened or anticipated breach
of any part of these Restrictive Covenants will result in irreparable harm to
the Company, and that the remedy at law for any such breach or threatened breach
will be inadequate. Accordingly, in addition to any other legal or equitable
remedies that may be available to the Company, you agree that the Company will
be entitled to obtain an injunction, without posting a bond, to prevent any
breach or threatened breach of any part of these Restrictive Covenants.

 

In the event that any court of competent jurisdiction finds that the limitations
set forth in these Restrictive Covenants are overly broad with respect to
duration, geographic scope or scope of prohibited activities, such court will
have the authority to reduce the duration, area or activities of such provisions
so as to be enforceable to the maximum extent compatible with applicable law,
and such provisions will then be enforced as modified.

 

Notice of Immunity – Defend Trade Secrets Act of 2016

 

Company employees, contractors, and consultants may disclose Trade Secrets in
confidence, either directly or indirectly, to a Federal, State, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, Company employees, contractors, and consultants who file
retaliation lawsuits for reporting a suspected violation of law may disclose
related Trade Secrets to their attorney and use them in related court
proceedings, as long as the individual files documents containing the Trade
Secret under seal and does not otherwise disclose the Trade Secret except
pursuant to court order.

 

Definitions for Purposes of this Agreement

 

“Business” means areas of actual or demonstrably anticipated research and
development conducted (or to be conducted) by, or for the benefit of, Company as
well as all products or services sold by, on behalf of, or for the benefit of
Company worldwide.

 

“Competitive Business” means any domestic or international business or firm
(including any business in the process of being formed or planned) that is
engaged, or has active plans to become engaged, in any line of business of the
Company with which you have had direct functional accountability, or for which
you provided leadership or support, during your last eighteen (18) months of
employment with the Company.

 

“Confidential Information” includes, but is not limited to strategic plans,
trade secrets, inventions, discoveries, technical and operating know-how,
accounting information, product information, marketing and sales data, business
strategies, customer information, and employee data of the Company that is
proprietary in nature, and any similar information, data or materials of third
parties that the Company has a duty to keep confidential

 



 4 

 

 

“Developments” means all discoveries, inventions, innovations, improvements,
computer programs and related documentation, and other works of authorship, mask
works, designs, know-how, ideas and information made, written, conceived and/or
reduced to practice, in whole or in part, (whether or not patentable or subject
to other forms of protection) by Employee, individually or with any other
person, during and after the period of Employee’s employment by Company that:
(a) relate in any manner to the Business or activities of Company; and/or (b)
are created: (i) at any time using Company resources, including, but not limited
to, Company computers, cellphones, smartphones, etc.; (ii) during working hours;
(iii) at a Company facility; (iv) by, or on behalf of, Company; and/or (v) using
Confidential Information.

 

“Employee Statutorily Exempt Developments” means any Developments which qualify
fully under the provisions of any applicable statute (including, e.g., Section
2870 of the California Labor Code) that prohibits the assignment to Company of
Employee’s rights in any inventions developed entirely on Employee’s own time
without using the Company’s equipment, supplies, facilities, resources, trade
secrets or Confidential Information (i.e., excluding inventions that either (i)
relate at the time of conception or reduction to practice of the invention to
the Company’s Business, or actual or demonstrably anticipated research or
development; or (ii) result from any work performed by Employee for the
Company).

 

“Intellectual Property” means any intellectual and industrial property and all
rights thereof, including, but not limited to, patents, utility models,
semi-conductor topography rights; copyrights, mask works, authors’ rights,
registered and unregistered trademarks, brands, domain names, trade secrets,
know-how and other rights in information, drawings, logos, plans, database
rights, technical notes, prototypes, processes, methods, algorithms, any
technical-related documentation, any software, registered designs and other
designs, in each case, whether registered or unregistered and including
applications for registration, and all rights or forms of protection having
equivalent or similar effect anywhere in the world.

 

Governing Law; Jurisdiction

 

This Agreement will be governed and interpreted in accordance with the laws of
the State of Delaware without reference to its choice of law principles. Any
action arising out of or related to this Agreement will be brought in the state
or Federal courts located in Delaware, and you and the Company consent to the
jurisdiction and venue of such courts.

 

Amendment; Waiver

 

No provision of this Agreement may be modified, waived, or discharged unless
such waiver, modification or discharge is in writing. Any failure by you or the
Company to enforce any of the provisions of this Agreement should not be
construed to be a waiver of such provisions or any right to enforce each and
every provision in the future. A waiver of any breach of this Agreement will not
be construed as a waiver of any other or subsequent breach.

 

Successors; Binding Agreement

 

The Company has the right to assign its rights and obligations under this
Agreement to any entity that acquires all or substantially all of the assets of
the business for which you work, and continues your employment. The rights and
obligations of the Company under this Agreement will inure to the benefit and be
binding upon the successors and assigns of the Company

 



 5 

 

 

Severability

 

In the event that any one or more of the provisions of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of this Agreement will not in any way be affected or impaired
thereby.

 

This Agreement is the entire agreement between the parties with respect to the
matters covered by this Agreement and it replaces all previous agreements, oral
or written, between the parties regarding such matters. PROVISIONS OF THIS
AGREEMENT MAY NOT BE WAIVED OR CHANGED EXCEPT BY A SUBSEQUENT AGREEMENT SIGNED
BY YOU AND AN OFFICER OF THE COMPANY.

 

If you agree to the terms of this Agreement, please sign on the line provided
below and return two signed copies. A fully executed copy will be returned to
you for your files after it is signed by the Company.

 

 

ARCONIC INC.

 

 

By:  /s/ Katherine Ramundo      Katherine Ramundo      Executive Vice President,
Chief Legal Officer and Secretary  

 

 

 

AGREED TO AND ACCEPTED AS OF THIS 24th DAY OF February, 2020:

 

 

/s/ Tolga Oal   Tolga Oal  

 



 6 

 



 

Appendix 1

 

Prior Employee Inventions

 

 

 



 7 

